Exhibit 2.3 IN THE CIRCUIT COURT OF THE ELEVENTH JUDICIAL CIRCUIT IN AND FOR MIAMI-DADE COUNTY, FLORIDA GENERAL JURISDICTION DIVISION CASE NO.: 06-27 PELICAN COVE INVESTMENTS, INC., a foreign corporation, Plaintiff, v. CYBERROAD.COM CORPORATION, a Florida corporation, Defendant. / ORDER ON PLAINTIFF'S MOTION FOR ACCEPTANCE OF RECEIVER'S REPORT, FOR RELEASE OF RECEIVER AND TO CLOSE CASE THIS CAUSE having come on to be heard on Thursday, October 4, 2007 upon the Plaintiff’s Motion for Acceptance of Receiver's Report, For Release of Receiver and To Close Case, and this Court having reviewed the applicable pleadings, been advised of a default against Defendant, having heard argument of Plaintiff’s counsel and being otherwise fully advised in the premises, it is hereby: ORDERED AND ADJUDGED that the Motion for Acceptance of Receiver's Report, For Release of Receiver and to Close Case is hereby GRANTED. The Receiver's report as contained in his report, which is attached to this Order as Exhibit "A", is hereby accepted. In addition, the Receiver is authorized to take all actions as described in the attached report, including to reinstate CYBERROAD.COM Pelican Cove Investments, Inc. v. Cyberoad.Com Corporation Dade County Court Case # 06-27 Order on Plaintiffs Motion for Acceptance of Receiver's Report, For Release of Receiver and To Close Case CORPORATION, and at the conclusion of said actions is hereby RELEASED. Counsel for Plaintiff is ordered to furnish a copy of this Order on the Receiver. It is further ORDERED AND ADJUDGED that this matter is hereby dismissed. This Court retains jurisdiction over this matter solely for the issue of apportionment of attorneys' fees and costs. DONE AND ORDERED in Chambers in Miami-Dade County, Florida this day of October, 2007. Conformed Copy OCT 04 2007 Judge Mary R Barzee MARY R. BARZEE Cicuit Judge Copies to: Jose D. Sosa, Esq., Arnstein & Lehr LLP, attorneys for Plaintiff, 515 North Flagler Drive, Sixth Floor, West Palm Beach, Florida 33401 Cyberroad.com, via Registered Agent Gerstle, Rosen & Goldenberg, P.A. Certified Public Accountants Mark R. Gerstle, C.P.A.
